RESCRIPT.
The testimony shows that the petitioners are the owners and occupants of a greater part of the land situated within two hundred feet of the building for the sale in which of pure, spirituous, intoxicating and malt liquors, application for a license was made; and the record shows that a remonstrance signed by the petitioners was presented to the respondents, *Page 489 
who are the Board of License Commissioners, before the granting of the license. They therefore had no jurisdiction to grant the license. General Laws, R.I. cap. 102, § 2.
An order may be entered to quash the proceeding.